Citation Nr: 1704361	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  08-32 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUE

Entitlement to a higher (compensable) initial disability rating for a left inguinal hernia, status post herniorrhaphy with residual scar (hereinafter "left hernia disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  





INTRODUCTION

The Veteran, who is the appellant, had active service from February 1988 to February 2008.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the RO in Salt Lake City, Utah, which, in pertinent part, granted service connection for a right ankle disability, and granted service connection for a left hernia disability and assigned a noncompensable (0 percent rating) effective March 1, 2008.  

In a February 2016 decision, the Board denied an initial rating in excess of 
10 percent for the right ankle disability, denied an initial compensable rating for the service-connected left hernia disability, and granted a separate 10 percent disability rating for a left hernia scar.  Subsequently, the Veteran's representative and the Secretary of Veterans Affairs agreed to a Joint Motion for "Partial" Remand (JMR) in November 2016 that partially vacated the Board's February 2016 decision to the extent that it denied an initial compensable rating for the service-connected left hernia disability, and remanded the case to the Board for further appellate review.  The Veteran explicitly abandoned the appeal with regard to the right ankle issue decided by the Board in February 2016.  

In compliance with the Court's order, the Board now remands the left hernia initial rating issue on appeal to obtain a VA medical examination.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the Joint Motion for Remand).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).






REMAND

Initial Rating for Left Hernia Disability

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Throughout the course of the appeal, the Veteran has contended generally that a higher rating is warranted for the left hernia disability.  Specifically, in a March 2008 notice of disagreement, the Veteran advanced symptoms of pain and difficulties with bending, getting up, or getting in and out of bed too quickly.  In the October 2008 substantive appeal, the Veteran asserted that postoperative surgical mesh could be causing problems with "nerve or nerve endings."  An August 2014 statement reflects the Veteran wrote that he used a hernia belt to treat the left hernia disability.  In a May 2015 statement, the Veteran advanced experiencing "varying pain levels, brace support worn as needed, and continuing issues."   

The Veteran is in receipt of a noncompensable (0 percent) initial disability rating for the left hernia disability under 38 C.F.R. § 4.114, Diagnostic Code 7338 (2016), from March 1, 2008 (the day following the date of discharge from service).  Under Diagnostic Code 7338, a noncompensable (0 percent) rating is warranted for a hernia that is small, reducible, or without true hernia protrusion, or that is not operated but remediable.  38 C.F.R. § 4.114.  A 10 percent rating is warranted for recurrent postoperative hernias, readily reducible and well supported by truss or belt.  A 30 percent rating is warranted for small recurrent postoperative hernias or unoperated irremediable hernias, not well supported by truss, or not readily reducible.  A 60 percent rating is warranted for large, recurrent postoperative hernias that are not well supported under ordinary conditions and not readily reducible when considered inoperable.  

At the January 2008 VA examination, the Veteran reported a "twinge" of pain when jumping and/or bending forward too quickly proximately due to the left hernia disability.  Upon examination, the January 2008 VA examiner noted no functional impairment and a residual scar that was a source of discomfort.  The January 2008 VA examiner did not note whether a hernia was present.      

During the March 2012 VA examination, the Veteran reported occasional discomfort, especially with bending.  Upon examination, no left hernia was detected and the March 2012 VA examiner noted no use of a supporting belt.  

At an August 2014 VA examination, the Veteran reported a pulling sensation to the left groin triggered by getting up and/or sitting too quickly.  The August 2014 VA examination report reflects the VA examiner did not detect a left hernia and noted no indication for a support belt.  

Addressing the arguments made by the Parties of the JMR, the Board notes that the Veteran contends that using a hernia belt to treat the hernia disability warrants a compensable rating for the initial rating period on appeal from March 1, 2008; however, no hernia was detected at either the March 2012 or August 2014 VA examinations.  See March 2012 and August 2014 VA examination reports.  Under Diagnostic Code 7338, a 10 percent rating is warranted for recurrent postoperative hernias, readily reducible and well supported by truss or belt.  38 C.F.R. § 4.114.  While neither the March 2012 nor the August 2014 VA examiner's assessed recurrent postoperative hernias, the Board will request another VA examination to try  to resolve the issue on appeal, to specifically include addressing the Veteran's lay statements reflecting the use of a hernia belt for the left hernia disability.  See August 2014 and May 2015 statements.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to assist in determining the current severity of the service-connected left hernia disability.  The examiner should assess whether the Veteran has recurrent hernias.  The examiner is asked to comment on the Veteran's lay statements regarding use of a hernia belt to treat the left hernia disability.  

2.  Associate with the record all VA treatment (medical) records pertaining to the treatment of the left hernia disability, that are not already of record.  

      3.  After completing all indicated development, the RO
should readjudicate left hernia rating issue in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




